Case 1:18-Cv-02614 Document 1 Filed 11/13/18 Page 1 of 3

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

MICHAEL ASUNCION )
)
)
Plaintiff, )
) COMPLAINT
) Jury Trial Demanded
V )
)
)
MARK LERNER )
)
)
Defendant. ) Civil Action NO.
)

COMES NOW the Plaintiff, Michael Asuncion, by and through counsel, and for his

complaint against Defendant Mark Lerner, hereby states as follows:

PARTIES AND JURISDICTION

1. Plaintiff Michael Asuncion is a citizen of the State of Maryland.

2. Defendant Mark Lerner, on information and belief, is a citizen of the District of
Columbia.
3. The District Court has diversity jurisdiction over the claims against Defendant

Mark Lemer pursuant to 28 U.S.C. l332(a), found on the diversity of citizenship between the
Plaintiff, Who is a citizen of the State of Maryland, and the Defendant, who is a citizen of the
District of Columbia. Further the amount in controversy is greater than $75,000.00.

///

///

///

Case 1:18-Cv-02614 Document 1 Filed 11/13/18 Page 2 of 3

GENERAL ALLEGATIONS

4. On November 14, 2015, at approximately 1:09 pm, Plaintiff Michael Asuncion
was in the pedestrian near or within the crosswalk at 4800 42"d Street NW between
Davenport Street NW and Wisconsin Avenue NW in Washington, DC.

5. Defendant Mark Lerner was traveling south on Wisconsin Avenue at Elliot Street
when he struck Plaintiff Michael Asuncion.

6. The impact caused an immediate injury to Mr. Asuncion. Mr. Asuncion was
treated on the scene by EMS for injuries sustained. An ambulance then arrived that took Mr.
Asuncion to the Emergency Room at MedStar Washington Hospital Center for treatment

7. Mr. Asuncion was admitted to MedStar Washington Hospital Center from the ER.

8. After additional complaints of ongoing nausea, Mr. Asuncion Was diagnosed with

Post Concussion Syndrome.

COUNT I
NEGLIGENCE OF MARK LERNER

9. Plaintiff realleges and reveres all foregoing paragraphs as if fully restated herein.
10. At all times relevant, Defendant Mark Lerner, as an operator of a motor vehicle
and as a common carrier, owed a duty of due care to all pedestrians to exercise due care in
his driving.
ll. At all times relevant, Defendant Mark Lerner breached his duty of due care in the
following Ways, including, but not limited to:
a. Operating his motor vehicle in a reckless and careless manner;
b. Failing to pay attention to the operation of his motor vehicle and pedestrians
nearby;

c. Failing to properly reduce speed; and

Case 1:18-cv-02614 Document 1 Filed 11/13/18 Page 3 of 3

d. Violating the motor vehicle laws of the District of Columbia.

12. As a direct and proximate result of the negligence of Defendant Mark Lerner,
Plaintiff Michael Asuncion has suffered injuries to his head, neck, back, elbow, shoulder,
Post Concussion resulting in serious and permanent injury.

l3. As a direct and proximate result of the negligence of Defendant Mark Lerner,
Plaintiff Michael Asuncion has sustained past, present, and future medical expenses, loss of

capacity for the enjoyment of life, and mental anguish.

WHEREFORE, these premises considered, Plaintiff Michael Asuncion demands
judgment against Defendant Mark Lerner, in excess of the minimal jurisdictional amount of this

Court, plus interest and the costs of this action, and such other and further relief as this Court

may deemjust and proper. A jury trial is demanded on all issu s t ia by a jury.

Dougl\a's Desjardins

C ounsel for Plaintiffs
PANGIA LAW GROUP
D.C. Bar No. 448370
1717 N Street NW
Washington, DC 20036
(202) 638-530()

(202) 393-1725 (fax)
dpd@pangialaw.com

UJ

